Title: General Orders, 11 August 1776
From: Washington, George
To: 



Head Quarters, New York, August 11th 1776.
Portsmouth.Roxbury.


No Furlough, or Discharges, are after this day to be granted to officers or soldiers without the knowledge and consent of the Commander in Chief—When an Action is hourly expected, a case must be very extraordinary which can warrant an application of this kind; but if such should happen, the Colonels are to

satisfy their Brigadiers in it first; The Brigadiers if they concur in it, are then to apply to Head Quarters, from whence only Furloughs are to be issued ’till further orders.
The Honorable The Continental Congress having been pleased to allow a Pay Master, to each of the established regiments, and directed the General to appoint them; he desires the Field Officers of each Regiment, to recommend to him suitable persons; they are to be persons of Integrity and Fidelity; good Accomptants and fair Writers. The pay is Twenty-six dollars and two thirds pr Kalander Month.
When a prisoner is put under guard, the officer sending him, is not only to put down the crime he stands charged with, but the regiment & company to which he belongs; and he should also note the Witnesses names to prove the charge.
The Court Martial to sit to morrow, as a Court of enquiry, upon Lieut: Mesier, of Col. Lashers Regiment, for misbehaviour to his superior officer.
Joseph Martin of Capt: Hurds Company, Col. Silliman’s Regt, tried by a General Court Martial of which Col. Wyllys was president for “abusing and robbing a woman in the market”—acquitted for want of evidence.
Hugh Cahaggan (a transient person) and Richard Keif belonging to Col. Nicholson’s Regiment, convicted by the same Court Martial of “stealing a Coat and several Firelocks from Capt: Dickson’s Company[”] were sentenced to receive Thirty-nine Stripes each—The General approves the above sentences—orders Martin to be discharged, and the sentences upon Cahaggan and Keif to be executed to morrow morning at Guard mounting. A Drummer from each Regiment in General Wadworths Brigade, to attend the executing the sentence upon Cahaggan, and then he is to be turned out of the camp, and taken up if ever found in it, again.
The practice of Sentries setting down while on their post is so unsoldierly that the General is ashamed to see it prevail so much in the army—At Night especially, it is of the most dangerous consequence, as it occasions a Sentinel’s sleeping on his post, when otherwise he would be watchful—The General requests the officers, especially those of Guards & visiting rounds, to caution the soldiers against it, and have all conveniencies for that purpose removed. Officers & Soldiers will be very careful in

case of damp weather, to have their Arms kept dry, and fit for action.
